Title: To Alexander Hamilton from Oliver Wolcott, Junior, 10 March 1792
From: Wolcott, Oliver
To: Hamilton, Alexander



Sir,
T.DC. Off March 10. 1792



  I have examined the papers transmitted to me from your Office and find it duly certified that State Securities were issued in lieu of Certificates of the United States to the amount of
£470,649..17..6.


  And that there have been paid in & cancelled in State Certificates which issued particularly for Certificates of the United States the sum of
£91.363…9..8.


And that Certificates of the United States have been delivered out in exchange for Certificates of the State to the amount of
{409.399…2..4


amounting in the whole to
£500..762..12..0


From this statement it appears that including a sum of State Certificates which issued specifically for Certificates of the United States, which have been paid in & cancelled there has been recovered by the exchange of Certificates of the U:S: for those of the State a greater sum, than were issued for the Certificates of the United States.
It does not appear that the exchanges have been confined to the identical State Certificates which issued for those of the United States, and from the obvious difficulty of making a discrimination between Creditors whose claims were of equal merit, it is probable that no distinction has been observed.
The question for consideration I presume is, whether under these circumstances, the payment of Interest to the Creditors who have subscribed to the Loan in the assumed Debt, should be suspended in consequence of the provisions of the eighteenth Sectn. of the Act making provision for the Debt of the United States.
That the payment of Interest ought not to be suspended is I think evident from the following considerations.
1st. This provision in the Law was intended to prevent the payment of Interest twice on what originally constituted but one debt. The evil intended to be remedied does not exist in the present case, for it is evident that the sum of debt in the State has not been eventually increased by the operations before stated.
2nd The nineteenth Section of the Act directs that the debt of the State which may be subscribed to the Loan shall be charged to the State in account with the United States. By all fair principles of construction, the right to charge the State here assumed by the Law, must be considered as an equivalent or compensation for the Credit admitted by the United States on account of the Loan. If in adition to this compensation the United States, require the providing of another equivalent, to wit the Certificates of the United States, it is evident that an equal Credit must be imediately passed in favour of the State; no use, but much embarassment would attend this mode of conducting the business.
It is therefore my opinion, that as no fictitious capital has been created upon which Interest is liable to be paid, and as it would be improper to charge the State for Certificates issued by them, & at the same time enact a suspending of the consideration for which they became indebted, it may be proper that the payment of Intt. on the assumed Debt be directed to be made.
Hon A H
 